Exhibit 10.12

[Date]

Incentive Stock Option Agreement

To the Optionee (the "Optionee") executing the reference and signature page(s)
(the "Signature Page") to this Incentive Stock Option Agreement (this
"Agreement").

Dear Optionee:

     This Agreement sets forth the terms under which Forward Air Corporation, a
Tennessee corporation (the "Company"), has awarded you an option to purchase
shares of the $0.01 par value common stock of the Company (the "Common Stock").
This Agreement, along with the Company’s 1999 Stock Option and Incentive Plan
(the "Plan"), as amended, Plan Prospectus, Insider Trading Policy and such
additional documents as are approved by the Company, constitute the terms and
conditions governing the grant of options hereunder. Terms not otherwise defined
herein shall have the meanings set forth in the Plan.

     This will confirm the agreement between the Company and the Optionee as
follows:

     1. Grant of Option. Pursuant to the Plan, the Company grants to the
Optionee the right and option (the "Option") to purchase all or any part of the
number of shares of Common Stock set forth on the Signature Page (the "Shares").
The Option granted herein is an incentive stock option and is subject to the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code").

     2. Option Price. The option price per Share shall be the "Option Price per
Share" as set forth on the Signature Page (the "Option Price"), representing one
hundred percent (100%) of the Fair Market Value of a share of Common Stock as
determined pursuant to the Plan as of the Grant Date set forth on the Signature
Page.

     3. Term of Option. The term of the Option shall commence on the Grant Date
and all rights to purchase Shares hereunder shall cease at 11:59 p.m. on the
Expiration Date set forth on the Signature Page, subject to earlier termination
as provided in the Plan and this Agreement. Except as may otherwise be provided
in

--------------------------------------------------------------------------------

the Plan or this Agreement, Options granted hereunder may be cumulative and
exercised as follows:

          (a) Subject to the terms and conditions of the Plan and this
Agreement, the Option shall become exercisable on the dates set forth on the
Signature Page, provided that the Optionee remains continually employed by the
Company throughout such period; provided further, that the Option shall expire
on the Expiration Date and must be exercised, if at all, on or before the
Expiration Date. The Vesting Schedule for the Option is set forth on the
Signature Page.

          (b) For the purpose of this Agreement, the Optionee shall be deemed to
be an eligible employee of the Company for so long as the Optionee is employed
by the Company or a parent or subsidiary of the Company. A leave of absence
(regardless of the reason therefor) shall be deemed to constitute the cessation
of eligible employee status as of the commencement date of the leave.
Accordingly, the Option shall be fully exercisable in accordance with this
Section 3, provided the Optionee continues to be an employee of the Company or a
parent or subsidiary thereof throughout such period to such extent that the
Shares are vested.

          (c) The Option Price of the Shares as to which the Option shall be
exercised shall be paid in full at the time of exercise (i) in cash or by
certified check or by bank draft; (ii) by the delivery of previously owned
unrestricted shares of Common Stock which shall have an aggregate Fair Market
Value determined in accordance with the Plan equal to the Option Price; (iii)
with the prior written consent and approval of the Company, by the execution and
delivery of the Optionee’s promissory note in the principal amount of the Option
Price, with such term, interest rate and other terms and provisions, including,
without limitation, requiring the Shares acquired upon exercise to be pledged to
the Company to secure payment of the note, as the Compensation Committee of
Board of Directors of the Company (the "Compensation Committee") may specify;
(iv) by cancellation of indebtedness of the Company to the Optionee; (v) by
waiver of compensation due or accrued to the Optionee for services rendered;
(vi) provided that a public market for the Common Stock exists, through a "same
day sale" commitment from the Optionee and a broker-dealer that is a member of
the National Association of Securities Dealers (a "NASD Dealer") whereby the
Optionee irrevocably elects to exercise his Option and to sell a portion of the
Shares so purchased to pay for the Option Price and whereby the NASD Dealer
irrevocably commits to forward the Option Price directly to the Company in
exchange for receipt of such Shares; (vii) provided that a public market for the
Common Stock exists, through a "margin" commitment from the Optionee and a

2

--------------------------------------------------------------------------------

NASD Dealer whereby the Optionee irrevocably elects to exercise the Option and
pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Option Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Option Price directly to the Company, or (viii) any combination of
the preceding. Except as provided in Section 5 hereof, the Option may not be
exercised at any time unless the Optionee shall have been continuously, from the
Grant Date to the date of the exercise of the Option, an employee of the Company
or a parent or subsidiary of the Company. Additionally, notwithstanding anything
in this Agreement to the contrary, the Option may be exercised at any given time
only as to those Shares covered by the Option which have “vested” at such time,
as set forth on the Vesting Schedule. The holder of the Option shall not have
any of the rights of a shareholder with respect to Shares covered by the Option
until such time, if ever, as such Shares of Common Stock are actually issued and
delivered to the Optionee.

     4. Nontransferability. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and the Option may be
exercised, during the lifetime of the Optionee, only by the Optionee. More
particularly (but without limiting the generality of the foregoing), the Option
may not be assigned, transferred (except as provided in Section 6 hereof),
pledged or hypothecated in any way, shall not be assignable by operation of law
and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the Option, shall be null and void and
without effect.

     5. Termination of Option. Except as provided in the Plan, this Option shall
terminate on the date the Optionee ceases to be an employee of the Company or a
parent or subsidiary of the Company (the "Termination Date"). The Optionee shall
be considered to be an employee of the Company for all purposes under this
Section 5 if the Compensation Committee determines that the Optionee is
rendering substantial services as a part-time employee to the Company or any
parent or subsidiary of the Company.

     6. Other Terminations or Expirations. In addition to any other event
causing an expiration or termination of the Option, the Option shall expire and
all rights to purchase Shares shall cease (to the extent not theretofore
terminated or expired as herein provided) upon the effective date of the
dissolution or liquidation of the Company or upon a merger, consolidation,
acquisition of property or shares, separation or reorganization

3

--------------------------------------------------------------------------------

of the Company with one or more entities, corporate or otherwise, as a result of
which the Company is not the surviving entity, or if the Company is the
surviving entity and the ownership of the outstanding Common Stock following the
transaction changes by 80% or more as a result of such transaction, or of a sale
of substantially all of the property or shares of the Company to another entity,
corporate or otherwise (collectively, a "Transaction"); provided, however, that
the Company may, in its discretion, and immediately prior to any such
Transaction, cause a new option to be substituted for the Option or cause the
Option to be assumed by an employer entity or a parent or subsidiary of such
entity; and, subject to the terms of the Plan, the terms and conditions of any
such new option shall apply to all Shares issued in addition to or in
substitution, replacement or modification of the Shares covered by any Option
canceled or replaced.

     7. Adjustments. The number and class of Shares subject to the Option, and
the Option Price per Share (but not the total purchase price), and the minimum
number of Shares as to which the Option may be exercised at any one time, shall
all be proportionately adjusted in the event of any change or increase or
decrease in the number of issued shares of Common Stock, without receipt of
consideration by the Company, which result from a split-up or consolidation of
shares, payment of a share dividend (in excess of two percent (2%)), a
recapitalization, combination of shares or other like capital adjustment, so
that, upon exercise of the Option, the Optionee shall receive the number and
class of shares the Optionee would have received had the Optionee been the
holder of the number of shares of Common Stock, for which the Option is being
exercised, on the date of such change or increase or decrease in the number of
issued shares of Common Stock. Subject to reorganization, merger or
consolidation, the Option shall be proportionately adjusted so as to apply to
the securities to which the holder of the number of Shares of Common Stock
subject to the Option would have been entitled. Adjustments under this Section 7
shall be made by the Compensation Committee whose determination with respect
thereto shall be final and conclusive. No fractional share shall be issued under
the Option or upon any such adjustment.

     8. Notice. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed, by United States certified or registered mail, prepaid, to
the parties or their assignees, if to the Company, addressed to Forward Air
Corporation, Attention: Legal Department, P.O. Box 1058, Greeneville, Tennessee
37744, and if to the Optionee, at the address set forth on the Signature Page
(or such other address as shall be given in writing by either party to the
other).

4

--------------------------------------------------------------------------------

     9. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by written notice to the Company, at its
principal office in the State of Tennessee, which is set forth in Section 8
hereof. Such notice shall state the election to exercise the Option and the
number of Shares in respect of which it is being exercised and by payment in
full of the Option Price pursuant to Section 3 above, and the Company shall
deliver a certificate or certificates representing the Shares subject to such
exercise as soon as practicable after the notice shall be received. The
certificate or certificates for the Shares as to which the Option shall have
been so exercised shall be registered in the name of the person so exercising
the Option and shall be delivered as provided above to or upon the written order
of the person exercising the Option. In the event the Option shall be exercised
by any person other than the Optionee in accordance with the terms hereof, such
notice shall be accompanied by appropriate proof of right of such person to
exercise the Option. All Shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and nonassessable. The holder of
the Option shall not be entitled to the privileges or share ownership as to any
shares of Common Stock not actually issued and delivered to the Optionee.

     10. No Agreement to Employ. Nothing in this Agreement shall be construed to
constitute or be evidence of any agreement or understanding, express or implied,
on the part of the Company to employ or retain the Optionee for any specific
period of time.

     11. Market Standoff Agreement. The Optionee agrees in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any public offering of the Company’s securities,
the Optionee will not sell or otherwise dispose of any Shares without the prior
written consent of the Company or such underwriters, as the case may be, for a
period of time (not to exceed 120 days) from the effective date of such
registration as the Company or the underwriters may specify.

     12. Stop-Transfer Notices. The Optionee understands and agrees that, in
order to ensure compliance with the restrictions referred to herein, the Company
may issue appropriate "stop-transfer" instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

     13. General. The Company shall at all times during the term of the Option
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of

5

--------------------------------------------------------------------------------

this Agreement, shall pay all original issue and transfer taxes with respect to
the issue and transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith, and will from time
to time use its best efforts to comply with all laws and regulations, which, in
the opinion of counsel for the Company, shall be applicable thereto. To the
extent that this Agreement differs from the terms of the Plan, the terms of the
Plan shall control.

     If the foregoing correctly sets forth your understanding of the terms and
conditions governing the subject matter of this Agreement, please sign the
enclosed Signature Page to this Agreement in the place indicated and return it
to the corporate office.

Very truly yours, 
  FORWARD AIR CORPORATION    By:  _____________________________


6

--------------------------------------------------------------------------------

Reference and Signature Page to
Forward Air Corporation
Incentive Stock Option Agreement
dated _____________


[Employee Name]
[Street Address]
[City, State Zip]

Pursuant to the terms and conditions of the Forward Air Corporation 1999 Stock
Option Plan (the "Plan"), you have been granted an Incentive Stock Option to
purchase _________ shares (the "Option") of stock as outlined below.
 

Granted To:   [Employee Name]        SSN _______________   Date of Grant:  
_______________   Options Granted:   ________ Option Price per Share:   $_______
Total Cost to Exercise:   $__________    Expiration Date:   _______________  
Vesting Schedule:   ____% per year for ____ years      ______ on __/__/____     
______ on __/__/____   


By my signature below, I hereby acknowledge receipt of the Option granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan. I further understand and agree that the Option is governed by the
Plan, the Plan Prospectus, the Agreement, the Company's Insider Trading Policy,
and that such documents have been furnished by or are available from the Company
upon request. I also agree to conform to all of the terms and conditions of the
Option and the Plan and understand that in order for the grant of the Option to
be effective, I must indicate my acceptance of the Option by signing and
delivering this Reference and Signature Page to the Forward Air Corporation
Legal Department, P.O. Box 1058, Greeneville, TN 37744.

Signature: ______________________________________      Date: ________________


  Note: If there are any discrepancies in the name, address or Social Security
Number shown above, please make the appropriate corrections on this form.

--------------------------------------------------------------------------------

